Citation Nr: 9930282	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation above the 10 percent 
assigned for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1994. 

The appeal arises from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in pertinent part granting service 
connection and assigning a 10 percent rating for a back 
disorder diagnosed as mechanical low back strain. 

The Board remanded the case in December 1997 for certain 
development.  The case is now properly before the Board.  

In the December 1997 remand, the Board requested 
clarification regarding whether the veteran was claiming 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  Following the remand, the RO 
in March 1998 sent the veteran a letter inquiring whether he 
was contending that his current low back disorder was so 
severe as to render him unable to obtain or maintain 
substantially gainful employment.  In other words, whether he 
was submitting a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability, pursuant to 38 C.F.R. § 4.16 (1999).  The veteran 
was provided a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  The veteran 
did not reply within the 60-day response time allotted in the 
request letter, and did not return a completed VA Form 21-
8940.  As such, the issue was not developed or certified for 
appellate consideration by the RO, and is not before the 
Board at this time. 


FINDING OF FACT

The service-connected low back strain is manifested by no 
more than slight limitation of low back motion and by minimal 
symptoms of low back pain; it is not manifested by muscle 
spasm on forward bending or by a unilateral loss of lateral 
spine motion in standing position.  




CONCLUSION OF LAW

The schedular requirements for a rating greater than 10 
percent for a low back disorder, diagnosed as chronic low 
back strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a September 1994 evaluation by the Virginia Employment 
Commission, the examining physician assessed that the veteran  
could no longer engage in  prolonged standing or heavy 
lifting.  

September 1994 VA X-rays of the lumbosacral spine showed only 
a slight accentuation of lumbar lordosis that was possibly 
positional.  No arthritic, traumatic, or neuroplastic 
processes were observed.  The examiner assessed no 
significant findings.  

At a VA examination of the veteran's spine in October 1994, 
the veteran complained of feeling tight in the back, but the 
examiner found full back mobility.  The examiner found no 
postural abnormalities, no fixed deformities, and normal back 
musculature.  Range of motion was to 90 degrees forward 
flexion, 30 degrees backward extension, 40 degrees left 
lateral flexion, 30 degrees right lateral flexion, 30 degrees 
left rotation, and 35 degrees right rotation.  The examiner 
noted that the veteran appeared to wince upon full rotation 
and flexion.  

At a further VA examination of the veteran's spine in October 
1994, the veteran's history was noted of back injury in 
September 1993 with back pain since that time.  The veteran 
reported that since the injury he had a back ache upon 
arising in the morning, but with no radiating pain and no 
limitation of activities.  The veteran could shop, lift 
groceries, and drive his automobile.  However, he reported 
that lifting weights and walking over one mile caused 
increased back ache.  The examiner found a normal gait and 
posture, normal deep tendon reflexes, sensation intact, and 
no lumbosacral spasm.  The examiner diagnosed chronic 
lumbosacral strain.  

In a VA Form 9 submitted in December 1994, the veteran 
contended that because of his low back disorder he could not 
perform work requiring prolonged standing or heavy lifting.  

A VA lumbar MRI was performed in January 1995.  The MRI was 
within normal limits, with disc spaces of normal height and 
signal density, and with no evidence of stenosis or thecal 
sac or nerve root compression, and no evidence of intra or 
extradural mass.  Paravertebral soft tissues were 
unremarkable.  A January 1995 VA MRI of the thoracic spine 
was also within normal limits.   

In a February 1995 statement, the veteran contended that he 
was now limited in his ability to perform physical tasks, and 
that he could no longer capable of performing unskilled work.  

In another statement submitted in February 1995, the veteran 
reported that he could not support himself and was dependent 
upon his parents.  He stated that his back problems had made 
him unable to run or lift weights, and had limited his 
employment prospects.  

In an April 1995 letter to his Congressional Representative, 
the veteran reported back pains and headaches since an injury 
in service in September 1993.  He reported that currently he 
suffered from inability to stand for more than 15 minutes 
without experiencing sharp pains in his back, and inability 
to lift more than 20 pounds without experiencing these pains.  
He reported that he had tried to work as a cook but his back 
hurt from prolonged standing, and he ceased that work.  He 
reported that he had begun receiving unemployment benefits.  
He reported that he attempted to work again but could not 
stay on his feet.  

At a May 1998 VA examination of the veteran's spine, the 
veteran's history of low back pain since service was noted.  
The examiner reviewed the entire claims file.  The veteran 
reported a history post service of employment in cooking, 
carpentry, and as an 18-wheel truck driver, with current 
employment as an 18-wheel truck driver.  However, the veteran 
reported that he could not stand for more than five or six 
minutes without pain, and reported that he took pain 
medication.  He reported suffering from severe pain four 
times per week, usually after standing for long periods of 
time at church.  However, the veteran denied numbness, 
tingling, or weakness in the lower extremities.  He also 
denied increased stiffness or popping noise in the low back.  
The examiner reviewed  X-rays from 1994, and dorsal and 
lumbar MRI's from 1995 and found them to be entirely normal.  
Objectively, the veteran had range of motion to 80 degrees 
forward flexion, but with complaints of pain in the low back 
upon reaching to 12 inches above the floor.  Extension of the 
lumbar spine was to 20 degrees and normal.  Right and left 
lateral bending was to 20 degrees, accompanied by grunting, 
but without muscle spasm.  Deep tendon reflexes were 2+ and 
normal in the lower extremities.  The veteran stood and 
hopped on either leg without apparent discomfort, and kicked 
either leg to above 90 degrees with no observed discomfort.  
He also stood on toes and heels without difficulty.  The 
examiner assessed that though the veteran continued to 
complain of back pain, his symptoms affecting employment were 
in fact minimal.  The examiner added that the veteran's 
current employment was best characterized as heavy manual 
labor, and his low back disorder did not cause him to have 
any lost time from that employment.  The examiner assessed 
that the veteran currently only experienced discomfort due to 
his low back disorder upon prolonged standing.  The examiner 
concluded that the low back disorder remained only minimally 
disabling.  

Post-service VA outpatient treatment records from 1994 
through 1998 note the veteran's continued complaints of 
chronic low back pain, worse in the morning and with 
prolonged standing, though without lower extremity 
involvement or paresthesias.  The veteran was noted to 
continue following prescribed courses of medication.  During 
these treatment visits, he reported no lost work or 
significant incapacity to perform activities due to the low 
back disorder.

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability is more 
severe than is reflected in the rating assigned with service 
connection.  See Proscelle v. Derwinski, 1 Vet.App. 629 
(1992); King v. Brown, 5 Vet.App. 19 (1993).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board remanded the case in December 1997 for development 
including to obtain available post-service medical records, 
and for a contemporaneous medical evaluation.  That 
development was completed.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).

The veteran's low back disorder has been consistently 
diagnosed as chronic low back or lumbar strain, and 
accordingly may be rated under Diagnostic Code 5295, for 
lumbosacral strain.  Under Diagnostic Code 5295 for 
lumbosacral strain, where there are slight subjective 
symptoms only, a noncompensable rating is assigned; where 
there is characteristic pain on motion, a 10 percent rating 
is assigned; where there is muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is assigned; where the 
condition is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The veteran's disorder may also be rated under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
However, under that Code a 10 percent rating is assigned for 
slight limitation of motion, and a 20 percent rating is not 
assigned unless there is moderate limitation of motion. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered, and that an examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."   DeLuca v. Brown,  8 Vet.App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1999).

VA examiners in 1994 and 1998 have found the veteran's low 
back disorder to be manifested by subjective complaints of 
pain and characteristic pain on motion, with some slight 
limitation of motion noted in the May 1998 examination 
attributed to the low back disorder.  However, muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position, were not observed by these 
examiners.  The disorder was also not found to be manifested 
by listing of the spine to one side, marked limitation of 
forward bending, osteoarthritic changes, narrowing or 
irregularity of joint spaces, or abnormal mobility on forced 
motion.  These findings were consistent with those noted upon 
the veteran's outpatient treatments for his low back disorder 
post service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a higher, 20 percent 
rating for lumbosacral strain under Diagnostic Code 5295.  
The clinical evidence, including the range of motion studies 
on the May 1998 VA examination, do not reveal more than 
slight limitation of motion of the lumbar spine.  As such, a 
20 percent rating is not warranted under Diagnostic Code 5292 
based on limitation of motion of the lumbar spine.  The May 
1998 VA examiner found only minimal interference with 
employment capacity due to the veteran's low back disorder, 
consistent with findings and conclusions of prior examiners.  
Based on the medical findings presented, the Board is 
inclined to agree with that May 1998 assessment.  

In this case, while VA examiners have noted that the veteran 
has grunted or grimaced upon some ranges of motion, or has 
otherwise complained that pain has prevented him from 
standing for long periods, lifting weights, or performing 
strenuous physical activity, VA examiners have specifically 
found that there has been little if any objective evidence of 
pain significantly affecting functional use, with no findings 
on VA examinations from 1994 to the present of muscle spasm 
on range of motion, or of limitation of activities, other 
than limitation of prolonged standing, due to his low back 
disorder.  The veteran himself has principally characterized 
the disorder as aching pain in the low back, without 
significant limitation of daily activities other than 
strenuous activities or prolonged standing.  

Accordingly, the Board finds that were the veteran to be 
rated under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine, a higher schedular rating would not be in 
order on the basis of functional loss due to pain on use or 
otherwise due to such symptoms as incoordination or 
fatigability due to pain.  Such symptoms significantly 
impairing functional use have not been found upon VA 
examinations since service separation until the present, or 
upon VA outpatient treatment.  The preponderance of the 
evidence is thus also against assignment of a higher 
schedular rating than the 10 percent assigned, under 
38 C.F.R. §§ 4.40 and 4.45, as discussed in DeLuca v. Brown.

The Board has reviewed the entire record and finds that the 
10 percent rating which has been affirmed by virtue of this 
decision for the veteran's service-connected low back 
disorder reflects the most disabling this disorder has been 
since the veteran was discharged from service, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

A higher rating than the 10 percent assigned for a low back 
disorder is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

